Exhibit AMENDED AND RESTATED OPERATING AGREEMENT OF FRANKLIN COVEY PRODUCTS, LLC AMENDED AND RESTATED OPERATING AGREEMENT OF FRANKLIN COVEY PRODUCTS, LLC THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”), is dated as of July 7, 2008 but effective as of July 5, 2008 at 11:59 pm Mountain Daylight Time (the “Effective Date”), by and among FRANKLIN COVEY PRODUCTS, LLC, a Utah limited liability company (“Franklin Covey Products”), PETERSON PARTNERS V, L.P., a Delaware limited partnership (“Peterson”), FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation (“FC”), SARAH MERZ, an individual, GORDON WILSON, an individual, RICK WOODEN, an individual, JEFF ANDERSON, an individual, BOB SUMBOT, an individual, KENT FROGLEY, an individual, MIKE CONNELLY, an individual, BRYAN WILDE, an individual and ERIC BRIGHT, an individual, as members of the Company (the “Members”) and JORDAN CLEMENTS, an individual, JAMES B. NELSON, an individual, ROBERT A. WHITMAN, an individual, and SARAH MERZ, an individual, as managers of the Company (the “Managers”). For the consideration of their mutual covenants hereinafter set forth, the Company and the Members and Managers hereby agree as follows: RECITALS WHEREAS, the Company was formed upon the filing of Articles of Organization on May 22, 2008 and entered into that certain Operating Agreement of the Company dated May 22, 2008 (the “Original Operating Agreement”); WHEREAS, the Company entered into the Asset Purchase Agreement and the Ancillary Agreements to purchase and otherwise acquire the Business; WHEREAS, in connection with the Closing, Peterson and certain other Members are contributing certain amounts to the Company in exchange for Class A Units, as further described in this Agreement; WHEREAS, in connection with the Closing, FC is contributing a certain amount to the Company in exchange for Class B Units, as further described in this Agreement; WHEREAS, in connection with the Closing, FC is also contributing one million dollars ($1,000,000) for which no additional Units will be issued to FC but with respect to which FC shall be entitled to the FC Preferred Return and a priority distribution as set forth in this Agreement; WHEREAS, the Company desires to issue the Profits Interest Units as further described in this Agreement to certain key executives of the Company, and the key executive desire to receive such Profits Interest Units; and WHEREAS,on the date hereof or soon thereafter, the Company shall file amended and restated Articles of Organization with the Division to reflect the current Managers. NOW, THEREFORE,in consideration of mutual representations, warranties, and agreements contained in this Amended and Restated Operating Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties amend and restate the Original Agreement, and agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.Appendix 1 hereof sets forth the definitions of certain terms relating to the maintenance of Capital Accounts and accounting rules.In addition, the following terms used in this Agreement shall have the following meanings: “Acquired Assets” is defined in the Asset Purchase Agreement. “Act” means the Utah Revised Limited Liability Company Act, Utah Code Ann. § 48-2c-101, et seq., as amended from time to time. “Affiliate” means any Person directly or indirectly controlling, controlled by, or under common control with another Person. “Control,” “controlled” and “controlling” means the power to direct or cause the direction of the management and policies of a Person and shall be deemed to exist if any Person directly or indirectly owns, controls, or holds the power to vote fifty percent (50%) or more of the voting securities of such other Person. “Agreement” means the Amended and Restated Operating Agreement as set forth in paragraph one of this
